Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 06/25/2021.
Claim Objections
Claims 10, 11 are objected to because of the following informalities: 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites “the second catheter having at least one guide wire therein, the second catheter comprising at least one lumen, each of the at least one lumen having one of the at least two guide wires sliding therein” It’s unclear whether the “at least one guide wire therein” is one of the“at least two guide wires sliding therein” recited.  It appears the applicant has recited a single guidewire within a lumen twice.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0245910 (Rigihini) in view of U.S Patent Publication Number 2015/0127093 (Hosmer et al.)
Regarding claim 1.  Rigihini discloses as shown in Figures 1, 10a a guide wire introduction device capable of positioning at least one guide wire around a heart valve comprising: a first catheter (introducer catheter 10, see paragraph [0052]), a second catheter (one of guide catheters 14, 20, see paragraph [0054]) which can slide inside the first catheter, comprising at least one lumen (see paragraph [0054]) which is capable of causing a guide wire (at least one of guide wires 46) to slide therein and which is provided with a distal deflection system (controls 43, see paragraph [0049]) for deflecting the end thereof through an angle greater than 90 degrees (shown in Figure 3 in a clockwise direction and Figures 10F1, 10e1) , a third catheter (guide catheter 16, see paragraph [0052]) which can slide inside the first catheter and which has a guide wire snaring device (capture device 22, see paragraph [0044]) therein. 
Rigihini fails to disclose the first catheter is provided with a distal deflection system.
Hosmer et al., from the same field of endeavor teaches a similar introducer with a similar introduction device with a similar first catheter (catheter 1120, see paragraph [0221]) used for the same purpose of navigating through the vasculature of the body and into the chambers of the heart and around the area near the valve, where the first catheter is provided with a distal deflection system in form of the catheter being made of shape memory material for the purpose of facilitating the forming of a pre-shape to a curvature that generally corresponds to a curvature of a circle sized to surround the chordae tendineae  of mitral valve. See paragraph [0221].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the guide wire introduction device disclosed by Rigihini by substituting the material of the first catheter disclosed by Rigihini for the material of the first catheter disclosed by Hosmer such that the first catheter is provided with a distal deflection system in order to facilitating the forming of a pre-shape to a curvature that generally corresponds to a curvature of a circle sized to surround the chordae tendineae  of mitral valve or because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 2, 3 Rigihini et al. discloses the device is capable of positioning at least two guide wires (two of guide wires 46, see paragraph [0051]) around a heart valve.
 Rigihini et al. fails to disclose the second catheter comprises two lumens which are capable of causing guide wires to slide therein, wherein the two lumens of the second catheter terminate so as to face in substantially mutually opposite directions.
Since Rigihini et al. discloses a set of guide catheters 14 with two lumens, wherein the two lumens of the second catheter terminate so as to face in substantially mutually opposite directions; see paragraph [0066]; it is the position of the Office that it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention modify set of guide catheters 14 such that they were integrated with one another near their proximal end, forming a single second catheter  comprising two lumens which are capable of causing guide wires to slide therein, wherein the two lumens of the second catheter terminate so as to face in substantially mutually opposite directions, because it would only require the use of a one piece construction instead of the structure which has been found to be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 4, Rigihini et al. discloses the components of the introduction device can have a radiopaque element (a portion of radiopaque material or marker) see paragraphs [0046], [0059] but is silent that one is provided at the distal tip of the second catheter.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Rigihini such that a radiopaque element was provided at the distal tip of the second catheter because it would only involve a rearrangement of parts without changing how the device operates.
Regarding claim 6, Rigihini discloses the first catheter (10) is a catheter with a single lumen (portion of main lumen 12 generally indicated as A)

    PNG
    media_image1.png
    510
    239
    media_image1.png
    Greyscale

To be clear, the Office is interpreting this part of main lumen 12 as a single lumen because it is the only lumen which extends through that part of the catheter 10.
The fact that a secondary lumen extends elsewhere if of little relevance as the applicant uses the opened transitional phrase “according” which does not exclude unrecited elements.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003)
Regarding claim 10, Rigihini discloses as shown in Figures, 1, 10 a guide wire introduction device for positioning at least two guide wires around a heart valve comprising: a first catheter (introducer catheter 10, see paragraph [0052]), a second catheter (one of guide catheters 14, 20, see paragraph [0054]) which can slide inside the first  catheter, the second catheter having at least one guide wire (guidewire 46, see paragraph [0051]) therein, the second catheter comprising at least one lumen, each  of the at least one lumen having one of the at least two guide wires sliding therein, each of the at least one lumen further being provided with a distal deflection system (controls 43, see paragraph [0049])) for deflecting the end thereof through an angle greater than 90°, and a third catheter (guide catheter 16, see paragraph [0052]) which can slide inside the first catheter and which has a guide wire snaring device (capture device 22, see paragraph [0044]) therein; wherein the at least two guide wires are configured to completely surround a native valve. 
Rigihini fails to disclose the first catheter is provided with a distal deflection system 
Hosmer et al., from the same field of endeavor teaches a similar introducer with a similar introduction device with a similar first catheter (catheter 1120, see paragraph [0221]) used for the same purpose of navigating through the vasculature of the body and into the chambers of the heart and around the area near the valve, where the first catheter is provided with a distal deflection system in form of the catheter being made of shape memory material for the purpose of facilitating the forming of a pre-shape to a curvature that generally corresponds to a curvature of a circle sized to surround the chordae tendineae  of mitral valve. See paragraph [0221].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the guide wire introduction device disclosed by Rigihini by substituting the material of the first catheter disclosed by Rigihini for the material of the first catheter disclosed by Hosmer such that the first catheter is provided with a distal deflection system in order to facilitating the forming of a pre-shape to a curvature that generally corresponds to a curvature of a circle sized to surround the chordae tendineae  of mitral valve or because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claims 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0245910 (Rigihini) in view of U.S patent Publication Number 2010/0331971 (Keranen et al.)
Regarding claims 1, 5  Rigihini disclose as shown in Figures 1, 10a a guide wire introduction device capable of positioning at least one guide wire around a heart valve comprising: a first catheter (introducer catheter 10, see paragraph [0052]), a second catheter (one of guide catheters 14, 20, see paragraph [0054]) which can slide inside the first catheter, comprising at least one lumen (see paragraph [0054]) which is capable of causing a guide wire (at least one of guide wires 46) to slide therein and which is provided with a distal deflection system (controls 43, see paragraph [0049])) for deflecting the end thereof through an angle greater than 90 degrees (shown in Figure 3 in a clockwise direction and Figures 10F1, 10e1) , a third catheter (guide catheter 16, see paragraph [0052]) which can slide inside the first catheter and which has a guide wire snaring device (capture device 22, see paragraph [0044]) therein. 
Rigihini fails to disclose the first catheter is provided with a distal deflection system.
Keranen et al., from the same field of endeavor teaches a similar introducer with a similar introduction device with a similar first catheter (catheter, see paragraph [0088]) used for the same purpose of navigating through the vasculature of the body and into the chambers of the heart and around the area near the valve, where the first catheter is provided with a distal deflection system in form of wire for the purpose of facilitating the formation of a desired shape of the catheter around the chordae. See paragraph [0088].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the guide wire introduction device disclosed by Rigihini by feeding a wire into the central lumen of the first catheter disclosed by Rigihini in order to facilitating the formation of a desired shape of the catheter around the chordae.
Regarding claims 2, 3 Rigihini et al. discloses the device is capable of positioning at least two guide wires (two of guide wires 46, see paragraph [0051]) around a heart valve.
 Rigihini et al. fails to disclose the second catheter comprises two lumens which are capable of causing guide wires to slide therein, wherein the two lumens of the second catheter terminate so as to face in substantially mutually opposite directions.
Since Rigihini et al. discloses a set of guide catheters 14 with two lumens, wherein the two lumens of the second catheter terminate so as to face in substantially mutually opposite directions; see paragraph [0066]; it is the position of the Office that it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention modify set of guide catheters 14 such that they were integrated with one another near their proximal end, forming a single second catheter  comprising two lumens which are capable of causing guide wires to slide therein, wherein the two lumens of the second catheter terminate so as to face in substantially mutually opposite directions, because it would only require the use of a one piece construction instead of the structure which has been found to be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/02459410 (Rigihini) in view of U.S Patent Publication Number 2015/0127093 (Hosmer et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2002/0156526 (Hlavka et al.)
Regarding claim 7, Rigihini fails to disclose the third catheter is provided with a distal deflection system. 
Hlavka, from the same field of endeavor teaches a similar introduction device as shown in Figure 7A, with a similar third catheter (gutter catheter 704, see paragraph [0061]) used for the same purpose of navigating through the vasculature of the body and around the areas of the heart, where the thid catheter is provided with a distal deflection system in form of shape memory materials. See paragraph [0061].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the guide wire introduction device disclosed by Rigihini in view of Hosmer by substituting the material of the third catheter disclosed by Rigihini in view of Hosmer for the material of the third catheter disclosed by Hlavka because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0127093 (Hosmer et al.) in view of U.S. Patent Publication Number 2013/0231735 (Deem), and U.S. Patent Publication Number 2012/0010700 (Spenser) 
Regarding claim 8, Hosmer discloses as shown in Figures 48-55 a procedure for positioning at |least one guide wire (guidewire 1000, see paragraph [0195]) around a heart valve, inserting a guide wire introduction device (guidewire delivery catheter 1050, see paragraph [0210]) into the left ventricle, , and arranging one or more guide wires to completely surround a native valve. See paragraphs [0203], [0215].
More specifically, Hosmer discloses the guidewire “encircles” the valve and that the guidewire and that the guidewire “loops back over itself” which would necessarily require completely surround the native valve. See paragraphs [0203], [0215]
Hosmer fails to disclose the procedure comprising the steps of: affording access for a first catheter through a vein, inserting the first catheter inside the right atrium, through the inferior vena cava and accessing the left atrium through a puncture of the septum between the two atria, inserting a guide wire introduction device into the left ventricle, through the mitral valve.
Deem, from the same field of endeavor teaches a similar procedure as shown in Figures 1G, 76 in which a first catheter (sheath 1850, see paragraph [0228]) is inserted catheter through a vein inside the right atrium, through the inferior vena cava and accessing the left atrium through a puncture of the septum between the two atria, inserting a guide wire introduction device into the left ventricle, through the mitral valve. See paragraphs [0015], [0085].
Spenser, from the same field of endeavor teaches that transseptum and transapical approaches to accessing the mitral valve are known equivalents. See paragraph [0020].
Since Hosmer discloses a transapical approach of accessing the mitral valve; see paragraph [0216]; Deem discloses a transeptal approach for delivering a guidewire to surround the mitral valve; see paragraphs [015], [0085]; and Spenser teaches such approaches are equivalents to one another, it would have been obvious  one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the steps of the procedure disclosed by Hosmer by substituting the steps of accessing the mitral valve for the ones disclosed by Deem such that the steps of: affording access for a first catheter through a vein, inserting the first catheter inside the right atrium, through the inferior vena cava and accessing the left atrium through a puncture of the septum between the two atria, inserting a guide wire introduction device into the left ventricle, through the mitral valve because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0245910 (Rigihini) in view of U.S Patent Publication Number 2015/0127093 (Hosmer et al.) as applied to claims 1 and 10 above, and further in view of U.S. Patent Number 7,736,388 (Goldfarb et al.)
Regarding claims 9, 11 Rigihini fails to disclose wherein the third catheter is orientated such that in use an end of the third catheter is curved in an opposite : direction with respect to a direction in which an end of the second catheter is curved.
Goldfarb, from a related field of endeavor teaches a similar introduction device with a second and third catheter as shown in Figure 61D where the third catheter is orientated such that in use an end of the third catheter is curved in an opposite : direction with respect to a direction in which an end of the second catheter is curved, for the purpose of positioning the third catheter around the heart valve.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the curves the of the second and third catheters disclosed by Rigihini for the curves of the second and third catheters disclosed by Goldfab because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).





Response to Arguments
Applicant’s arguments regarding the rejection of claim 1 under Kim (see pages 6, 7) have been considered and are persuasive, the prior rejection has been withdrawn.
The applicant’s arguments regarding the rejection of claims under Righini have been considered, but are largely moot in view of the new grounds of rejection. The applicant argues there would be no reason to include a deflection device at the end of the first catheter because the least freedom these device the better it is.
In response, the Office respectfully disagrees. The applicant’s argument is pure speculation.
 The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
In this case, Righini discloses moving the catheter near curvature near the chordae of the mitral valve. Since Hosmer discloses a deflection device is desirable for advancing a catheter in that area of the heart, it follows that include a deflection device as taught by Homser at the end of the first catheter disclosed by Righini would be obvious for that purpose.
The applicant argues something can only be added if its necessarily. In response, the Office respectfully disagrees. "Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998). The applicant does not dispute the first catheter could include the deflection device (in the form of shape memory material) or that it would provide added function. 
The applicant argues a deflection device on the first catheter is useless and would actually cause more uncertainy on the correct placement of the device during use. In response the Office respectfully disagrees. The deflection device disclosed by Homser is not useless. It is specifically disclosed as having the utility of facilitating the forming of a pre-shape to a curvature that generally corresponds to a curvature of a circle sized to surround the chordae tendineae  of mitral valve. See paragraph [0221]. The deflection device disclosed by Keranen et al. is also not useless. Its purpose is for facilitating the formation of a desired shape of the catheter around the chordae. See paragraph [0088]. Neither Homser or Keranen suggest that their deflection devices cause more uncertainy on the correct placement of the device during use.
In fact, Righini expressly disclaims a limiting interpretation of its disclosure in paragraph [0014] of the specification stating the disclosed embodiments should be understood as “non-limiting”. 
Furthermore, in the prior final rejection dated 10/13/2021 on page 6 the Office stated:
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the guide wire introduction device disclosed by Rigihini by substituting the material of the first catheter disclosed by Rigihini for the material of the first catheter disclosed by Simpson such that the first catheter is provided with a distal deflection system in order to facilitate the formation of a jog or bend when it reaches a target area or because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
The applicant’s have not addressed using facts why it would not be obvious to substitute the material of the first catheter for shape memory material.  The applicant has not explained why substituting one known for another would create an unpredictable result when there are no facts suggesting making a catheter out of shape memory material would make its use uncertain or unpredictable. Homser explicitly discloses making a catheter out of shape memory materials produces a predictable result.
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771